DETAILED ACTION
	This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/17/2022 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5/20/2022 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites “a video images”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
the control information modifies a user interface of the system (see claims 3, 13);
 the control information is embedded in the one or more images using steganography (see claims 6, 16);
modifying the predetermined function comprises disabling teleoperation of the system (see claims 8, 18);
the system comprises robotic surgical system; and one or more images comprises a video images transmitted by a mobile computing device using the video signal (see claims 9, 19);
the robotic surgical system comprises: at least one robotic arm configured to perform surgical maneuvers on a patient; a console having a three-dimensional (3D) display and one or more controls for controlling the at least one robotic arm; and modifying the one or more operations of the system based on the control information comprises selectively disabling the at least one robotic arm based on the control information (see claim 10);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "one or more images".  As claim 1 previously introduced “one or more images”, it is not known if these two instances are the same or not.

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway et al. (US 5652849).
Regarding claims 1, 11, 20 Conway et al. teaches:
A system comprising: 
a video input (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”) ; 
a processor; and 
a computer-readable data storage device storing program instructions that, when executed by the processor, control the system to:
non-transitory computer-readable storage device having program instructions stored therein, the program instructions being executable by a processor to cause a system to:
 (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”; at least fig. 4 col 8 line 34 to col 11 line 31 discuss processor, computer): 
detect a video signal of an auxiliary system at the video input, the video signal including one or more images encoded with control information for the system (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  discuss “It will be understood by one skilled in the art that an icon may be any of a number of visual cues that can be located on the video image with the pad, joystick, or track ball “ therefore icon itself is an image;    discuss “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”,    discuss “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”); 
determine that one or more images included in the video signal include the control information; 
extract the control information from the one or more images; 
(at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;   at least figs. 3-9, col 8-13 to col 11 line 32 discuss image);
and 
modify one or more operations of the system based on the control information (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48, the control commands causing the desired movement about tilt axis 50 and pan axis 52”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;    at least col 7 line 10-35 discuss modifying operation of controllable camera base 38, figs. 19-25 col 16 line 55 to col 20 line 13 discuss various modifying operations of various devices including camera, robot arm, VCR);

Regarding claim 2, Conway et al. teaches:
wherein the control information controls a behavior of the system (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48, the control commands causing the desired movement about tilt axis 50 and pan axis 52”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;    at least col 7 line 10-35 discuss modifying operation of controllable camera base 38, figs. 19-25 col 16 line 55 to col 20 line 13 discuss various modifying operations of various devices including camera, robot arm, VCR);

Regarding claim 3, Conway et al. teaches:
wherein the control information modifies a user interface of the system (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48, the control commands causing the desired movement about tilt axis 50 and pan axis 52”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;    at least col 7 line 10-35 discuss modifying operation of controllable camera base 38, figs. 19-25 col 16 line 55 to col 20 line 13 discuss various modifying operations of various devices including camera, robot arm, VCR;          at least figs. 12a-12b, 14, 16a-16b col 12 line 16-25 col 13 line 38 to col 14 line 10, col 14 line 42-65 discuss viewing area displayed on monitor as seen by operator/user changes as result of control information);

Regarding claim 4, Conway et al. teaches:
wherein the video input comprises a unidirectional video input configured to solely receive video signals or audiovisual signals (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;            at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss video line 18b, communication interface receiver 20b, “the incoming video signal is received on video line 18b (shown in FIG. 1) and decoded by communication interface receiver 20b. The incoming video signal received at remote site 14 comprises the signal originally sent to local site 12 with possibly one or a number of icons, pointers, or other indicators overlaid onto that video signal, the particular overlay depending on the function specified by the operator. Icon extractor 60 receives the decoded video signal and determines if an icon has been overlaid onto the received video signal”);

Regarding claim 5, Conway et al. teaches:
wherein the control information is solely transmitted within the one or more images (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  discuss “It will be understood by one skilled in the art that an icon may be any of a number of visual cues that can be located on the video image with the pad, joystick, or track ball “ therefore icon itself is an image;    discuss  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;            at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss video line 18b, communication interface receiver 20b, “the incoming video signal is received on video line 18b (shown in FIG. 1) and decoded by communication interface receiver 20b. The incoming video signal received at remote site 14 comprises the signal originally sent to local site 12 with possibly one or a number of icons, pointers, or other indicators overlaid onto that video signal, the particular overlay depending on the function specified by the operator. Icon extractor 60 receives the decoded video signal and determines if an icon has been overlaid onto the received video signal”);

Regarding claim 7, Conway et al. teaches:
wherein the program instructions further control the system to modify a predetermined function of the system in response to detecting the video signal (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48, the control commands causing the desired movement about tilt axis 50 and pan axis 52”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;    at least col 7 line 10-35 discuss modifying operation of controllable camera base 38, figs. 19-25 col 16 line 55 to col 20 line 13 discuss various modifying operations of various devices including camera, robot arm, VCR);

Regarding claim 12, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 14, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 7 read on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 , 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 5652849) as applied to claims 1, 11 above, and further in view of Morton et al. (US 20150256609).
Regarding claim 6, Conway et al. teaches:
wherein the control information is embedded in the one or more images (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  discuss “It will be understood by one skilled in the art that an icon may be any of a number of visual cues that can be located on the video image with the pad, joystick, or track ball “ therefore icon itself is an image;    , discuss “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;   at least figs. 3-9, col 8-13 to col 11 line 32 discuss image;      at least abstract discuss “embedding command information within video signals. The command information includes gestures or icons which are imbedded into the video signal and enable the user to interpret the command information by viewing the icon or gesture on a monitor or display device. By viewing the monitor or display device, the user can determine what command information is conveyed within the video signal. Further, imbedding the visually interpretable icon or gesture within the video signal facilitates transmitting the video signal having the command information imbedded therein using analog to digital conversions and reconversions and transmission through any of a various number of switching networks);
Conway et al. does not explicitly teach:
using steganography;
However, Morton et al. teaches:
using steganography (at least [0102]-[0106]) for security ([0102]-[0106]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Conway et al. with using steganography as taught by Morton et al. for security.

Regarding claim 16, the cited portions and rationale of rejection of claim 6 read on this claim.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 5652849) as applied to claims 7, 17 above, and further in view of Itkowitz et al. (US 20120071891).
Regarding claim 8, Conway et al. does not explicitly teach:
wherein modifying the predetermined function comprises disabling teleoperation of the system;
However, Itkowitz et al. teaches:
wherein modifying the predetermined function comprises disabling teleoperation of the system (at least [0087] discuss “the system modes controlled with hand gesture poses are to enable, disable, and cycle between visuals displays, to clutch the visual display, and to draw/erase telestration”) to control system modes ([0087]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Conway et al. with wherein modifying the predetermined function comprises disabling teleoperation of the system as taught by Itkowitz et al. to control system modes.

Regarding claim 18, the cited portions and rationale of rejection of claim 8 read on this claim.

Claim(s) 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 5652849) as applied to claims 1, 11 above, and further in view of RAMADORAI (US 20190290374).
Regarding claim 9, Conway et al. teaches:
one or more images comprises a video images transmitted by a computing device using the video signal  (at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”; at least fig. 4 col 8 line 34 to col 11 line 31 discuss processor, computer): 
Conway et al.’s embodiment of fig. 4 col 8 line 34 to col 11 line 31 does not teach:
computing device/computer is mobile computing device;
However, Conway et al. in another embodiment teaches:
computing device/computer is mobile computing device (col 8 line 34-56 discuss “a personal computer compatible off-the-shelf framer grabber”, indicating that while Conway et al. does not explicitly use a personal computer, personal computer exists;  personal computer reads on mobile computing device) for off-the-shelf use (col 8 line 34-56);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Conway et al.’s embodiment of fig. 4 col 8 line 34 to col 11 line 31 with computer is mobile computing device as taught by Conway et al. in another embodiment for off-the-shelf use.

Conway et al. does not explicitly teach:
the system comprises robotic surgical system;
However, RAMADORAI teaches:
the system comprises robotic surgical system (at least figs. 1-7 [0037]-[0073] discuss robotic surgical system 10) for remote control ([0037]-[0073]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Conway et al. with the system comprises robotic surgical system as taught by RAMADORAI for remote control.

Regarding claim 10, Conway et al. teaches:
wherein the system comprises: 
a console having a display and one or more controls for controlling the at least one robotic arm;
(at least figs. 1- 16b, 19-28 col 3 line 35 to col 16 line 15, col 16 line 55 to col 21 line 15 discuss local site 12, television monitor 28, remote site 14, video signal input with icon information into visual interpreter 36, visual interpreter 36 detects iconic gesture/information to determine command and send command to device controller 38;  “Visual interpreter 36 scans the incoming video image for any iconic information overlaid by visual signaller 16. If the visual interpreter finds an icon, the visual interpreter decodes the iconic information into commands which the visual interpreter 36 generates and sends to device controller 38”, “Visual interpreter 36 obtains the visual, iconic information overlaid by visual signaller 16 as control or reference trajectory commands output to device controller 38. Device controller 38 in turn translates the positioning commands into control commands applied to controllable base 48, the control commands causing the desired movement about tilt axis 50 and pan axis 52”;  in particular at least col 3 line 35-55 discuss “A processor receives the outgoing video signal having the visually iconic gesture and decodes the iconic gesture into the command information conveyed by the iconic gesture. The processor then outputs the command information to a device controller. The device control receives the command information output by the processor and translates the command information into control commands for operating the device in accordance with the command information conveyed in the visually iconic gesture”;    at least col 7 line 10-35 discuss modifying operation of controllable camera base 38, figs. 19-25 col 16 line 55 to col 20 line 13 discuss various modifying operations of various devices including camera, robot arm, VCR;          at least figs. 12a-12b, 14, 16a-16b col 12 line 16-25 col 13 line 38 to col 14 line 10, col 14 line 42-65 discuss viewing area displayed on monitor as seen operator/user changes as result of control information;    at least figs. 22-23 col 18 line 45 to col 19 line 40 discuss operator using local site 12, television monitor 28, visual signaller 16 to control robot arm);

Conway et al. does not explicitly teach:
wherein the system comprises the robotic surgical system comprises: 
at least one robotic arm configured to perform surgical maneuvers on a patient; 
a console having a three-dimensional (3D) display; and 
modifying the one or more operations of the system based on the control information comprises selectively disabling the at least one robotic arm based on the control information;
However, RAMADORAI teaches:
wherein the system comprises the robotic surgical system comprises: 
at least one robotic arm configured to perform surgical maneuvers on a patient; 
a console having a three-dimensional (3D) display; 
(at least figs. 1-7 [0037]-[0073] discuss robotic surgical system 10 , “a robotic surgical system 10 is provided, which is configured for use on a patient “P” lying on a patient table for the performance of a minimally invasive surgical operation”, “Each robotic manipulator 12 may include a surgical instrument 20 configured for a different purpose. For example, one robotic manipulator 12 may include a surgical instrument including a grasping jaw instrument 20, while another robotic manipulator 12 may include a surgical instrument including scissors. Other suitable instruments 20 include, but are not limited to, staplers, clip appliers, suture passers, spatulas, and the like”;    “transmits the three-dimensional images to a display device 46 for display”; ‘The display 46 is set up to display two- or three-dimensional images’) for remote control ([0037]-[0073]);
and 
modifying the one or more operations of the system based on the control information comprises selectively disabling the at least one robotic arm based on the control information (at least figs. 1-7 [0037]-[0073] discuss robotic surgical system 10 , in particular figs. 5-7, [0070]-[0073] discuss based on control information, select or non-select manipulators) for remote control ([0037]-[0073]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Conway et al. with wherein the system comprises the robotic surgical system comprises: at least one robotic arm configured to perform surgical maneuvers on a patient; a console having a three-dimensional (3D) display; and modifying the one or more operations of the system based on the control information comprises selectively disabling the at least one robotic arm based on the control information;  as taught by RAMADORAI for remote control.

Regarding claim 19, the cited portions and rationale of rejection of claim 9 read on this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GOMBERT et al. (US 20160235489) discuss system with camera to detect gestures, and control robot surgical system based on the gestures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/              Primary Examiner, Art Unit 3664